DETAILED ACTION

Status of the claims
	Claims 1-30 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13, 23-24, 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by deWaal (US 20060095175).
Regarding claim 1, deWaal disclosed system for monitoring vehicle operation, comprising
generating a misbehavior report identifying a misbehavior condition in response to the misbehavior condition being associated with an aggregated criticality value that exceeds a threshold; and 
storing the generated misbehavior report in response to determining whether to store the generated misbehavior report based on an assigned level of criticality;
[0012] In a further embodiment, the data processor may be programmed to interpret data from the at least one sensor in accordance with pre-determined thresholds such that interpreted data inconsistent with the thresholds causes a trigger event thereby causing the interpreted data to be reported to a remote processor. The remote processor may also receive and process data from any one or more of a plurality of vehicles, and interpret vehicle specific data to create a driver report relating to any trigger events for a given operator. {data inconsistent thus a misbehavior condition, and threshold thus an aggregated criticality value or an assigned level of criticality; create a driver report relating to any trigger events thus storing the generated misbehavior report in response to whether to store the generated misbehavior report based on an assigned level of criticality}
Regarding claim 2, deWaal disclosed further [0036] System 100 may also enable the data collected and/or analyzed by the vehicle to be sent to a remote monitoring facility. {thus a misbehavior managing authority}
Regarding claim 12, the claim is interpreted and rejected as claim 1.
Regarding claim 13, the claim is interpreted and rejected as claim 2.
Regarding claim 23, the claim is interpreted and rejected as claim 1
Regarding claim 24, the claim is interpreted and rejected as claim 2.
Regarding claim 30, the claim is interpreted and rejected as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over deWaal (US 20060095175) in view of Chen (US 9361797).
Regarding claim 3, deWaal did not disclose further comprising analyzing sensor data using a machine learning model to determine whether a misbehavior condition is detected, wherein generating the misbehavior report identifying the misbehavior condition comprises generating a misbehavior report that includes one or more of: the machine learning model; an output of the machine learning model; a principal component analysis of the machine learning model; an intermediate representation of the machine learning model; or an identifier of the machine learning model.
Chen teaches a vehicle communication system wherein (32) Through the machine learning algorithm, the feature vectors of the compiled probe data are analyzed for trends and abnormalities (e.g., corrupted measurements). (col. 4, line 66 - col. 5, line 1)
deWaal and Chen are considered to be analogous art because they pertain to vehicle communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate analyzing sensor data using a machine learning model to determine whether a misbehavior condition is detected, wherein generating the misbehavior report identifying the misbehavior condition comprises generating a misbehavior report that includes one or more of: the machine learning model; an output of the machine learning model; a principal component analysis of the machine learning model; an intermediate representation of the machine learning model; or an identifier of the machine learning model for deWaal’s system in order to obtain accurate result.
Regarding claim 14, the claim is interpreted and rejected as claim 3.


Allowable Subject Matter
Claims 4-11, 15-22, 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685